17‐1375‐cv 
Giunta, et al. v. Dingman, et al. 
  
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                                          

                                           August Term 2017 

                      (Argued: November 8, 2017      Decided: June 19, 2018) 

                                          Docket No. 17‐1375‐cv 
                                                                          

                                     RYAN GIUNTA, ERIK H. GORDON, 
                                                           Plaintiffs‐Appellants, 
 
                                                     v. 
                                                       
     JAMES T. DINGMAN, BAHAMEX LTD., OUT WEST HOSPITALITY LTD., ISLAND 
      SMOKE HOUSE LTD., THE TRAVELLERʹS RESTAURANT LTD., 25 NORTH LTD., 
                                       
                                                           Defendants‐Appellees.*  
                                                                        

                      ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                          FOR THE SOUTHERN DISTRICT OF NEW YORK 

                                                                          
 
Before: 
                          LEVAL, LIVINGSTON, AND CHIN, Circuit Judges. 
                                                               




                                                 
*           The Clerk of Court is directed to amend the official caption to conform to the 
above. 
               Appeal from a judgment of the United States District Court for the 

Southern District of New York (Buchwald, J.), dismissing the action for lack of 

subject matter jurisdiction.  The district court concluded that plaintiffs‐appellants 

had failed to sufficiently allege a ʺdomestic transactionʺ under section 10(b) of 

the Securities Exchange Act of 1934 (the ʺExchange Actʺ).  As that was the only 

federal claim and diversity jurisdiction was lacking, the district court dismissed 

the case.   

               VACATED AND REMANDED. 
                                                             
                          
                         FRANKLIN B. VELIE (Harry H. Rimm, on the brief), 
                                Sullivan & Worcester LLP, New York, New York, 
                                for Plaintiffs‐Appellants. 
                          
                         Jeffrey A. Mitchell, Judith R. Cohen, Browne George 
                                Ross LLP, New York, New York,  
                                for Defendants‐Appellees.  
                                                      

CHIN, Circuit Judge: 

               This is an appeal by plaintiffs‐appellants Ryan Giunta and Erik H. 

Gordon from a judgment of the district court dismissing this action against 

defendants‐appellees James T. Dingman, BahaMex Ltd., Out West Hospitality 

Ltd., Island Smoke House Ltd., the Travellerʹs Restaurant Ltd., and 25 North 

Ltd., for lack of subject matter jurisdiction.  The district court concluded that 
                                          ‐2‐ 
 
plaintiffs had not sufficiently alleged a ʺdomestic transactionʺ under section 10(b) 

of the Securities Exchange Act of 1934 (the ʺExchange Actʺ).  As that was the only 

federal claim and diversity jurisdiction was lacking, the district court dismissed 

the case.  For the reasons set forth below, we vacate the judgment of dismissal 

and remand for further proceedings. 

                                     BACKGROUND 

    A.     The Facts 

               For purposes of this appeal, the facts alleged in plaintiffsʹ first 

complaint and proposed second amended complaint (the ʺSACʺ) are assumed to 

be true.1   

               Gordon met defendant‐appellee Dingman through Giunta, their 

mutual friend, in or around late 2011.2  In April 2013, Dingman invited Gordon 

to visit him in the Bahamas where he showed him the Travellerʹs, a restaurant 

that was part of Dingmanʹs hospitality venture and operated by his purported 

holding company, Out West Hospitality Ltd. (ʺOWHʺ).  In November 2013, 

Dingman asked Gordon about investing in OWH.   


                                                 
1
            The district court treated the SAC as the ʺoperative complaint.ʺ  Sp. App. 4. 
2           Giunta is also a named plaintiff‐appellant.  His claims, however, do not involve 
the question presented on appeal as to whether there is a cognizable Exchange Act 
claim. 
                                             ‐3‐ 
 
             From around November 1 to November 22, 2013, Gordon and 

Dingman met regularly for lunch in Manhattan and had several phone calls 

initiated by Dingman that Gordon took in Manhattan.  They also met at least 

once at Dingmanʹs family home in Manhattan.  These New York meetings and 

the telephone conversations which Gordon took in New York are collectively 

referred to in the SAC and in this opinion as the ʺNovember 2013 

Communications.ʺ  Dingman made various material misrepresentations to 

Gordon during the November 2013 Communications to induce him to invest in 

OWH and/or its purported subsidiaries.  It was also during the November 2013 

Communications that Gordon accepted Dingmanʹs offer of a 50% equity stake in 

the venture in return for Gordonʹs investment of capital (the ʺAgreementʺ).3  The 

Agreement was not reduced to writing.   

             Dingman made the following misrepresentations during the 

November 2013 Communications:  (i) OWH was the parent company and 100% 

owner of Travellerʹs and other purported subsidiaries; (ii) Dingman would issue 

shares of OWH to Gordon worth up to 50% of OWHʹs equity; (iii) Dingman had 

personally invested more than $600,000 in OWH; (iv) OWH and its purported 

                                                 
3           The equity breakdown was going to be 45% for Gordon, 45% for Dingman, and 
10% for Giunta for services rendered (ʺsweat equityʺ).   
                                          ‐4‐ 
 
subsidiaries were profitable; and (v) Gordon, Giunta, and Dingman were the 

only equity stakeholders in OWH.   

              Pursuant to the Agreement, on November 22, 2013, Gordon wired 

$100,000 from his personal bank account in New York to an account identified by 

Dingman.  In an acknowledgment letter on OWH letterhead, Dingman stated:  

ʺThis letter is to acknowledge the receipt of 3 wires in the total amount 

$100,000.00 USD made out to Travellerʹs Restaurant.  [OWH] intends to use the 

funds to purchase material and general operations.  The investment will 

represent a 10 percent stake in the holding company of Out west Hospitallity 

[sic].  We appreciate your support and investment in the holding company.ʺ  

App. 254.4 

              On December 17, 2013, Gordon wired another $150,000 from his 

personal bank account in New York to Dingman.  Dingman sent Gordon a nearly 

identical acknowledgment letter on OWH letterhead that stated that the wire 

was ʺmade out to Travellerʹs Restaurant,ʺ the funds were to be used for certain 

operations, and the ʺ[t]he investment will represent a 10 percent stake in the 

holding company of Out west Hospitallity [sic].ʺ  App. 256.  It further noted that 

                                                 
4           Although not alleged in the SAC, as Gordon explained in an affidavit, he 
received and read the letter in Manhattan.   
                                             ‐5‐ 
 
on ʺJanuary 15th the company [OWH] will issue shares that will represent a total 

investment of 250,000 USD.ʺ  App. 256.5  

              From around January 2014 through April 2014, Dingman and 

Gordon continued to meet regularly for lunch in Manhattan where Dingman 

repeated the misrepresentations from the November 2013 Communications.  

Dingman also made similar misrepresentations in emails, e.g., in a March 27, 

2014 email from Dingman to Gordon where Dingman confirmed that ʺErik and I 

have partnered up in The Bahamas in a fifty/fifty partnership.ʺ  App. 258. 

              On March 7, 2014, at a lunch in California, Dingman asked Gordon 

to wire $18,000 to him as a personal loan.  Gordon did so from his New York 

bank account.  Dingman never repaid the loan, and told Gordon that the money 

would count toward Gordonʹs equity.  On or around March 12, 2014, Gordon 

wired an additional $75,000 as an investment in OWH to Dingman, again from 

his bank account in New York.   

              Gordon repeatedly requested financial records for OWH throughout 

early 2014, but never received them.  On September 9, 2014, Dingman sent a joint 

letter to all OWH investors informing them that all businesses had been closed.  



                                                 
5           This letter also was received and read by Gordon in Manhattan.   
                                             ‐6‐ 
 
The letter also stated that Dingman was doing a capital call to raise additional 

funds that would dilute existing shares if the shareholders failed to invest more.  

The existence of other equity holders came as a surprise to Gordon given 

Dingmanʹs previous representations that Dingman and Gordon shared in 50/50 

equity of OWH.  In the following weeks, Dingman ignored Gordonʹs phone calls 

and emails requesting operating and financial information and refused to return 

Gordonʹs investment.   

    B.   The Proceedings Below 

             This action was originally commenced by fourteen American and 

Bahamian plaintiffs.  Shortly after defendants filed a motion to dismiss for forum 

non conveniens, eleven plaintiffs voluntarily dismissed their claims, leaving only 

the two current American plaintiffs, Gordon and Giunta, and a company 

allegedly owned by Giunta.   

             After the other plaintiffs dismissed their claims, the court directed 

Gordon and Giunta to file an opposition to the motion to dismiss along with a 

proposed amended pleading.  Gordon and Giunta submitted the SAC, which 

asserted subject matter jurisdiction on the basis of diversity of citizenship and 




                                         ‐7‐ 
 
federal question jurisdiction arising from Gordonʹs section 10(b) claim ‐‐ the only 

remaining claim asserted under federal law.   

             At a February 16, 2017 hearing on the motion to dismiss, the district 

court directed the parties to file submissions addressing whether Gordonʹs 

section 10(b) claim was a cognizable ʺdomesticʺ securities claim under Morrison 

v. National Australia Bank Ltd., 561 U.S. 247 (2010).   

             After considering the partiesʹ submissions and the allegations set 

forth in the SAC, on March 29, 2017, the district court dismissed the case for lack 

of subject matter jurisdiction.  The court concluded that diversity jurisdiction was 

lacking, and that Gordon had not sufficiently alleged a ʺdomestic transaction,ʺ as 

required for a cognizable federal securities claim.  Applying Rule 12(b)(6) 

standards to the sufficiency of the federal securities claim, the district court 

determined that the transaction was not domestic because Bahamian approval 

was required for shares to be issued to Gordon.6  It reasoned that this ʺapprovalʺ 

was a condition precedent that had to be satisfied before Dingman and Gordon 

became ʺirrevocably boundʺ to effect the purchase and sale of the securities.  The 


                                                 
6           Part III of Chapter 360 of the Bahamas Exchange Control Regulations provides 
that issuance of shares in a Bahamian company to a non‐resident foreign national 
requires the approval of both the Bahamian Investments Board and the Central Bank of 
the Bahamas before shares may be issued. 
                                           ‐8‐ 
 
district court therefore concluded that a sufficient domestic transaction had not 

been entered into at the time of the Agreement.7  Judgment was entered March 

31, 2017.8  This appeal followed. 

                                       DISCUSSION 

    I.        Domestic Transaction 

         A.     Applicable Law 

                We review de novo a district courtʹs dismissal of a complaint under 

Rule 12(b)(6), accepting all of the complaintʹs factual allegations as true and 

drawing all reasonable inferences in the plaintiffsʹ favor.  Forest Park Pictures v. 

Universal Television Network, Inc., 683 F.3d 424, 429 (2d Cir. 2012).  The complaint 

must state a claim that is plausible on its face.  Bell Atl. Corp. v. Twombly, 550 U.S. 

544, 570 (2007).  ʺA claim has facial plausibility when the plaintiff pleads factual 




                                                 
7           The district court pointed out that the SAC alleged that ʺDingman stated to 
Gordon that his shares would be registered with the appropriate Bahamian authorities.ʺ  
SAC ¶ 24. 
8           We note the district court erred in concluding that the court lacked subject matter 
jurisdiction.  See Morrison, 561 U.S. at 253‐54.  A complaint which alleges a violation of 
section 10(b) is within the federal question jurisdiction conferred by 28 U.S.C. § 1331.  
However, if the allegations fail to assert the facts necessary to sustain a claim for relief, 
the proper disposition is to dismiss the case on the merits under Fed. R. Civ. P. 12(b)(6).  
This constitutes an adjudication of the claim on the merits, not a dismissal for lack of 
subject matter jurisdiction. 
                                              ‐9‐ 
 
content that allows the court to draw the reasonable inference that the defendant 

is liable for the misconduct alleged.ʺ  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).   

             Section 10(b) of the Exchange Act makes it unlawful ʺ[t]o use or 

employ, in connection with the purchase or sale of any security . . . , any 

manipulative or deceptive device or contrivance in contravention of such rules 

and regulations as the Commission may prescribe as necessary or appropriate in 

the public interest or for the protection of investors.ʺ  15 U.S.C. § 78j(b).   

             In Morrison, the Supreme Court held that section 10(b) does not 

apply extraterritorially but only to ʺtransactions in securities listed on domestic 

exchanges[ ] and domestic transactions in other securities.ʺ  561 U.S. at 267 

(emphasis added).  Morrison did not provide guidance as to what constitutes 

ʺdomestic transactions in other securities.ʺ  Id.  In Absolute Activist Value Master 

Fund Ltd. v. Ficeto, however, we explained that ʺdomestic transactions,ʺ are those 

involving securities in which (1) irrevocable liability is incurred in the United 

States, or (2) title passes within the United States.  677 F.3d 60, 62 (2d Cir. 2012). 

             With respect to the first category ‐‐ whether irrevocable liability is 

incurred in the United States ‐‐ we explained that ʺit is sufficient for a plaintiff to 

allege facts leading to the plausible inference that . . . the purchaser incurred 



                                          ‐10‐ 
 
irrevocable liability within the United States to take and pay for a security, or 

that the seller incurred irrevocable liability within the United States to deliver a 

security.ʺ  Id. at 68.  Irrevocable liability, for section 10(b) purposes, attaches 

ʺwhen the parties become bound to effectuate the transaction,ʺ that is, when ʺthe 

parties obligated themselves to perform what they had agreed to perform even if 

the formal performance of their agreement is to be after a lapse of time.ʺ  Id. at 

67‐68 (quoting Radiation Dynamics, Inc. v. Goldmuntz, 464 F.2d 876, 891 (2d Cir. 

1972)); see also Plumbersʹ Union Local No. 12 Pension Fund v. Swiss Reinsurance Co., 

753 F. Supp. 2d 166, 177 (S.D.N.Y. 2010) (holding that a purchase of securities is 

ʺdomesticʺ if the purchaser ʺincur[s] an irrevocable liability to take and pay for 

the stockʺ in the United States (quoting Blau v. Ogsbury, 210 F.2d 426, 427 (2d Cir. 

1954)).   

             To determine whether irrevocable liability was incurred within the 

United States, courts look to the terms, timing, and place of the partiesʹ 

contracting and liabilities thereunder.  See Absolute Activist, 677 F.3d at 68‐69.  

Relevant ʺfacts concerning the formation of the contracts, the placement of 

purchase orders, . . . or the exchange of moneyʺ should be considered.  Id. at 70.  




                                          ‐11‐ 
 
At the pleading stage, it is sufficient for the plaintiff ʺto allege facts leading to the 

plausible inferenceʺ of a domestic transaction.  Id. at 68. 

      B.     Application 

             As OWHʹs shares were not listed on a domestic exchange, Gordon 

had to sufficiently allege that the Agreement involved a ʺdomestic transaction,ʺ 

meaning that Gordon (the purchaser) incurred irrevocable liability within the 

United States to take and pay for a security or Dingman (the seller) incurred 

irrevocable liability within the United States to deliver a security.  We conclude 

that the complaint plausibly alleged that (1) the Agreement was a contract, and 

thus Gordon and Dingman became obligated to take, pay for, and deliver a 

security when they were in the United States; and (2) this liability was 

irrevocable when they formed the Agreement, even though their obligations 

were subject to a condition subsequent.  Because the Agreement was made in the 

United States, Gordon has adequately alleged a ʺdomestic transactionʺ for 

purposes of the Exchange Act. 

             The SAC alleges that Dingman and Gordon agreed ʺthat Gordon 

would invest capital in OWH and/or its subsidiaries in exchange for a fifty 

percent equity stake in OWH.ʺ  App. 269; see Express Indus. & Terminal Corp. v. 



                                           ‐12‐ 
 
N.Y. State Depʹt of Transp., 93 N.Y.2d 584, 589 (1999) (ʺGenerally, courts look to 

basic elements of the offer and the acceptance to determine whether there is an 

objective meeting of the minds sufficient to give rise to a binding and enforceable 

contract.ʺ).  Dingmanʹs offer, as alleged in the SAC, was ʺsufficiently definite . . . 

such that its unequivocal acceptanceʺ gave ʺrise to an enforceable contract.ʺ  

Express Indus., 93 N.Y.2d at 589‐90.  Although the offer did not specify the total 

amount of money Gordon would invest, Gordon subsequently wired $100,000 to 

Dingman, and Dingman confirmed receipt of the funds and stated that the 

investment would represent a 10% stake in the company.  This ʺsubsequent 

conductʺ ‐‐ following Gordonʹs transfer of funds ‐‐ makes the price of Gordonʹs 

investment ʺsufficiently definite,ʺ 22 N.Y. Jur. 2d Contracts § 20, such that 

Gordon and Dingman incurred liability in the United States with respect to a 

security.  See, e.g., United States v. Vilar, 729 F.3d 62, 78 (2d Cir. 2013) (ʺ[T]he 

record contains facts ʹconcerning the formation of the contractsʹ and ʹthe 

exchange of money,ʹ which are precisely the sort we indicated may suffice to 

prove that irrevocable liability was incurred in the United States.ʺ).9   


                                                 
9           Dingman counters that the Agreement was not a binding contract because the 
Agreement specified that he would refund Gordonʹs investment if they could not agree 
to ʺa written document memorializing the terms of Gordonʹs investment.ʺ  App. 269.  
He contends that this illustrates that the parties did ʺnot intend to be bound until their 
                                           ‐13‐ 
 
              The district court assumed that the Agreement was a binding 

contract but nonetheless concluded that both partiesʹ liabilities were ʺrevocableʺ 

because, had the Bahamian authorities refused to approve the issuance of shares, 

Dingman ʺwas bound to return to Gordon all funds paid by Gordon.ʺ  Sp. App. 

22‐23.  We disagree with the district court, however, and hold that irrevocable 

liability was incurred when the parties entered into the Agreement.   

              In this Courtʹs recent decision in Choi v. Tower Research Capital LLC, 

890 F.3d 60 (2d Cir. 2018) (amended opinion), we addressed whether irrevocable 

liability was incurred in the United States where trades were ʺmatchedʺ with 

counterparties in the United States, but ʺcleared and settledʺ in Korea the 

following day.  We rejected the contention that the parties had not incurred 

irrevocable liability in the United States because the foreign exchange could 

cancel or modify a trade at any time prior to the ʺclearing and settlementʺ 



                                                 
agreement [was] reduced to writing,ʺ and thus, the Agreement was not binding.  
Chatterjee Fund Mgmt., L.P. v. Dimensional Media Assocs., 260 A.D.2d 159, 159 (1st Depʹt 
1999).  Gordon and Dingmanʹs subsequent conduct belies this argument.  Gordon 
would not have wired $100,000, and Dingman would not have confirmed it as an 
investment, unless both understood the Agreement to be a binding investment contract.  
See Restatement (Second) of Contracts § 4 (1981) (ʺA promise . . . may be inferred wholly 
or partly from conduct.ʺ); see also Richbell Info. Servs. Inc. v. Jupiter Partners, L.P., 309 
A.D.2d 288, 297 (1st Depʹt 2003) (ʺThe intention to commit an agreement to writing will 
not prevent contract formation prior to execution.ʺ). 
                                            ‐14‐ 
 
abroad.  We explained that ʺ[w]hether the exchange can cancel or modify trades  

. . . says nothing about whether either trading party is free to revoke its . . . 

acceptance of a tradeʺ after matching, and ʺthat the exchange has the power to 

rectify errors in the partiesʹ contracts does not render those contracts ʹrevocableʹ 

in any meaningful sense.ʺ  Id. at 68. 

             As in Choi, the fact that the partiesʹ obligations were ultimately 

subject to a condition subsequent does not mean that either party was effectively 

ʺfree to revoke its . . . acceptance,ʺ or change its mind until the approval of the 

shares abroad.  Id.  Nor does the fact Dingman could have been required to 

return Gordonʹs investment render Gordonʹs obligation to pay Dingman in 

exchange for OWH equity freely ʺʹrevocableʹ in any meaningful sense.ʺ  Id.  

Gordon was committed to the transaction when Dingman offered, and Gordon 

agreed to purchase, a 50% interest in OWH through funds wired to Dingmanʹs 

accounts.  That Agreement occurred in New York.   

             A number of district courts within this Circuit have similarly found 

that, under Absolute Activist, irrevocable liability may be incurred despite the 

existence of conditions necessary to closing the transaction abroad, including 

foreign approval.  See, e.g., Liberty Media Corp. v. Vivendi Universal SA, 861 F. 



                                          ‐15‐ 
 
Supp. 2d 262, 269 (S.D.N.Y. 2012).  Other courts have held that liability was 

irrevocable when the party ʺno longer had the discretion to revoke acceptance,ʺ 

notwithstanding that the transaction was not completed until other conditions 

were met abroad.  Arco Capital Corps., Ltd. v. Deutsche Bank AG, 949 F. Supp. 2d 

532, 543 (S.D.N.Y. 2013) (plaintiffs plausibly alleged that irrevocable liability was 

incurred when funds were delivered to New York even though the purchase 

involved a Cayman Islandsʹ purchaser and Cayman Islandsʹ issuer, and was 

completed only upon acceptance by the Issuer in the Cayman Islands); see also 

Atlantica Holdings, Inc. v. Sovereign Wealth Fund Samruk‐Kazyna JSC, 2 F. Supp. 3d 

550, 561 (S.D.N.Y. 2014) (plaintiffs‐purchasers of a Kazakhstani bankʹs securities 

incurred irrevocable liability in the United States because whether they could 

revoke their purchases depended on circumstances ʺout of their control,ʺ that is, 

they could revoke only if the bank took certain ʺadverseʺ actions up until the 

restructuring was approved by the creditors and the Kazakhstani court). 

             As in Atlantica, whether the circumstances allowing Gordon to 

ʺrevokeʺ his purchase would come to pass was an outcome entirely out of 

Gordonʹs control and depended solely on subsequent actions taken by the 

Bahamian authorities.  See Atlantica Holdings, 2 F. Supp. 3d at 561.  Therefore, as a 



                                         ‐16‐ 
 
practical matter, Gordon was contractually obligated and he could not, on his 

own accord, revoke the Agreement.  This is sufficient to satisfy the test for 

irrevocable liability set forth in Absolute Activist.  See Absolute Activist, 677 F.3d at 

68 (ʺ[I]t is sufficient for a plaintiff to allege facts leading to the plausible inference 

that . . . the purchaser incurred irrevocable liability within the United States to 

take and pay for a security.ʺ).    

                 On the facts alleged in the SAC, the Agreement was entered into in 

New York, and irrevocable liability was incurred in the United States.  

Accordingly, we conclude that Gordon plausibly alleged a domestic transaction 

cognizable under section 10(b).   

    II.        Predominately Foreign 

          A.     Applicable Law 

                 In Parkcentral Global HUB Ltd. v. Porsche Automobile Holdings SE, we 

qualified the scope of the Absolute Activist decision.  763 F.3d 198 (2d Cir. 2014) 

(per curiam).  We held that while the presence of a ʺdomestic transactionʺ in a 

security is a necessary element of a section 10(b) claim (unless the transaction is 

in a security listed on a domestic exchange), it is not necessarily sufficient to 

make the invocation of section 10(b) appropriately domestic.  Id. at 215.  In 



                                            ‐17‐ 
 
certain cases, the facts may be so predominantly foreign as to render the 

application of section 10(b) impermissibly extraterritorial.  See id.   

              In Parkcentral, we cautioned that this Court ʺdo[es] not purport to 

proffer a test that will reliably determine when a particular invocation of § 10(b) 

will be deemed appropriately domestic or impermissibly extraterritorial.ʺ  Id. at 

217.  Rather, ʺcourts must carefully make their way with careful attention to the 

facts of each case.ʺ  Id.  ʺThe potential for incompatibility between U.S. and 

foreign law is just one form of evidence that a particular application of a statute 

is extraterritorial.  It is neither a safe harbor nor the only relevant consideration 

in the extraterritoriality analysis.ʺ  Id. at 216‐17. 

       B.     Application 

              Dingman argues that even assuming the Agreement was a ʺdomestic 

transaction,ʺ it cannot serve as the basis of a section 10(b) claim because Gordon’s 

claims are so predominantly foreign as to render them ʺimpermissibly 

extraterritorial.ʺ  Id. at 216.  

              We disagree.  Parkcentral involved securities‐based swap agreements 

and the foreign company defendant was not a party to the agreements.  The 

swaps were pegged to the price of shares traded only on European exchanges.  



                                            ‐18‐ 
 
The allegedly fraudulent conduct involved statements made primarily in 

Germany with respect to stock in a German company, and such misconduct was 

already the basis of several foreign investigations and enforcement actions.  

Accordingly, we found that the application of section 10(b) to the Parkcentral 

defendants ʺso obviously implicate[d] the incompatibility of U.S. and foreign 

lawsʺ that Congress could not have intended it in ʺa manner consistent with the 

presumption against extraterritoriality.ʺ  Id. 

             The facts in this case, however, do not present nearly the same level 

of foreign entanglement as presented in Parkcentral.  Defendants point to the 

following:   Dingman is a permanent resident of the Bahamas; the venture 

involved development and operation of restaurants, bars, and hotels in the 

Bahamas; the entities were incorporated in the Bahamas by a Bahamian lawyer; 

witnesses and the books and records are in the Bahamas; and ʺa United States 

court cannot direct Dingman or Out West to issue shares to Gordon in 

contravention of Bahamian regulations.ʺ  Def.‐Appelleeʹs Br. at 26‐28. 

             We are not persuaded that the foreign components present in this 

dispute render the claims impermissibly extraterritorial.  As discussed above, the 

SAC alleges substantial domestic contacts.  The Agreement was entered into in 



                                         ‐19‐ 
 
New York; Dingman continued to press Gordon for further investments in New 

York; Dingman and Gordon were both U.S. citizens; the wire transfers originated 

from New York; and the confirmation letters were sent to New York.  The only 

foreign component present in the formation of the Agreement was the eventual 

registration of the shares ʺwith the appropriate Bahamian authorities,ʺ an act that 

Dingman agreed to undertake per the Agreement.  See SAC ¶ 24.  Accordingly, 

we reject the argument that the Agreement is so predominately foreign as to be 

impermissibly extraterritorial. 

                                   CONCLUSION 

             For the foregoing reasons, the judgment of the district court is 

VACATED and the case is REMANDED for further proceedings. 




                                        ‐20‐